EXHIBIT 10.8

LOCKUP AGREEMENT

THIS LOCKUP AGREEMENT (the “Agreement”) is entered into as of the 16th day of
May 2008 (the “Effective Date”), by and between TELETOUCH COMMUNICATIONS, INC.,
a Delaware corporation (the “Company”), on the one hand, and Stratford Capital
Partners, L.P., a Texas limited partnership (“Stratford”), and Retail &
Restaurant Growth Capital, L.P., a Delaware limited partnership (“RRGC”, and
together with Stratford are collectively referred to hereinafter as the
“Securityholders”), on the other hand.

WITNESSETH:

WHEREAS, the Company and the Securityholders executed a certain Registration
Rights Agreement dated August 24, 2006 (the “RRA”); and

WHEREAS, each Securityholder is the holder and beneficial owner (within the
meaning of Rule 13d-3 under the Securities Exchange Act of 1934, as amended) of
the Registrable Securities in respective amounts set forth in Appendix A hereto;
and

WHEREAS, in consideration for a certain payment from the Company as set forth
below, the Securityholders wish to lockup the Registrable Securities in
accordance with the terms and provisions hereunder.

NOW, THEREFORE, in consideration of the above premises and the mutual covenants
contained below and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and intending to be legally bound,
the parties agree as follows:

1. Definitions. As used in this Agreement, each of the terms defined in the
opening paragraph and the Recitals above shall have the meanings assigned to
such terms therein. Each term defined in the RRA and used herein without
definition shall have the meaning assigned to such term in the RRA, unless
expressly provided to the contrary.

2. Payment. Concurrently with the execution and delivery of this Agreement, the
Company has paid the Securityholders $270,000 (the “Payment”), $165,000 of which
has been paid to Stratford and $105,000 of which has been paid to RRGC, by wire
transfer of immediately available funds to accounts designated by the
Securityholders.

3. Lockup Restriction. In consideration of the Payment and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, and intending to be legally bound, each Securityholder severally,
and not jointly, agrees, for the benefit of the Company, not to, without the
prior written consent of the Company: (1) offer, sell, contract to sell, sell
any option or contract to purchase, purchase any option or contract to sell,
pledge, hypothecate, grant any option, right or warrant to purchase, or
otherwise transfer or dispose of, directly or indirectly, the Registrable
Securities; (2) enter into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of

 

1



--------------------------------------------------------------------------------

the Registrable Securities, whether any such transaction described in clause
(1) or (2) above is to be settled by delivery of the Registrable Securities, in
cash or otherwise, for a period of 18 months subsequent to the Effective Date
(the “Lockup Period”); provided, that the Lockup Period shall expire with
respect to (A) 50% of the Registrable Securities held by each Securityholder as
of date hereof on the date that is 12 months subsequent to the Effective Date,
(B) an additional 25% of the Registrable Securities held by each Securityholder
as of the date hereof on the date that is 15 months after the Effective Date,
and (C) all remaining Registrable Securities held by each Securityholder on the
date that is 18 months subsequent to the Effective Date. During the Lockup
Period each Securityholder further agrees to not to enter into any private
transaction involving the Registrable Securities unless (i) the Company receives
an opinion of counsel acceptable in form and substance to the Company to the
effect that the proposed transaction is exempt from the registration
requirements of the Securities Act of 1933, as amended, and (ii) the proposed
transferee agrees to be bound by all the provisions of the Agreement prior to
any such private transaction. Notwithstanding anything to the contrary contained
herein, the Lockup Period and restrictions set forth in this Section 4 do not
apply to transfers by a Securityholder to such Securityholder’s affiliates if
such affiliates agree to such Lockup Period.

4. Miscellaneous.

(a) Entire Agreement. This Agreement along with those agreements incorporated by
reference herein contain the entire agreement between the parties with respect
to the subject matter of this Agreement.

(b) Judicial Modification. The parties hereto agree that the provisions of this
Agreement are severable and that it is the intent of the parties hereto that the
restrictions contained in this Agreement be enforced to the fullest extent
permissible under the laws of each jurisdiction in which enforcement is sought.
If any of the restrictions contained in this Agreement are held to be invalid,
illegal, or unenforceable in any respect under any applicable law in any
jurisdiction, then such invalidity, illegality or unenforceability will not
affect any other provision of this Agreement or any other jurisdiction, but such
restrictions will be reformed, construed and enforced in such jurisdiction as if
such invalid, illegal or unenforceable restrictions had never been contained in
this Agreement.

(c) Waiver. No waiver by any party hereto of the breach of any term or covenant
contained in this Agreement, whether by conduct or otherwise, in any one or more
instances, will be deemed to be, or construed as, a further or continuing waiver
of any such breach, or a waiver of any other term or covenant contained in this
Agreement. Any waiver hereunder must be in writing and signed by the party
granting such waiver.

(d) Successors, Assigns and Intended Third Party Beneficiaries. This Agreement,
and the rights and obligations of the Company and each Securityholder under this
Agreement, will inure to the benefit of, and will be binding upon, the Company
and each Securityholder and their respective heirs, successors and assigns. This
Agreement, and the rights and obligations of the Company under this Agreement,
may not be assigned by the Company without the prior consent of each
Securityholder. This Agreement is not made for the benefit of any person, firm,
corporation or other entity or individual, other than the parties hereto.

 

2



--------------------------------------------------------------------------------

(e) Notices. Any notices required or permitted to be given under the terms of
this Agreement shall be sent by certified or registered mail (return receipt
requested) or delivered personally or by courier (including a recognized
overnight delivery service) or by facsimile and shall be effective five days
after being placed in the mail, if mailed by regular United States mail, or upon
receipt, if delivered personally or by courier (including a recognized overnight
delivery service) or by facsimile, in each case addressed to a party. The
addresses for such communications shall be:

 

If to the Company: Teletouch Communications, Inc. 5718 Airport Freeway Fort
Worth, TX 76117 Attn: T. A. “Kip” Hyde, Jr., President & COO Telephone:   (817)
654-6230 Facsimile:   (817) 654-6220 with copies to: Cozen O’Connor The Army and
Navy Club Building 1627 I Street, NW, Suite 1100 Washington, DC 2006 Attn: Ralph
V. De Martino, Esq. Telephone:   (202) 912-4800 Facsimile:   (202) 912-4830 If
to Securityholders, then to: Stratford Capital Partners, L.P. 200 Crescent
Court, Suite 1600 Dallas, TX 75201 Attention:   David W. Knickel Telephone:  
(214) 740-7331 Facsimile:   (214) 720-7888 Retail & Restaurant Growth Capital,
L.P. 5440 Harvest Hill Road, Suite 103 Dallas, TX 75230 Attention:   Joseph L.
Harberg Telephone:   (469) 916-1313 Facsimile:   (469) 533-1982

Each party shall provide notice to the other party of any change in address.

(f) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, excluding its choice of law
or conflicts of law or other provisions which might result in the selection of
the substantive law of another jurisdiction.

 

3



--------------------------------------------------------------------------------

(g) Time. Time is of the essence in this Agreement.

(h) Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed will be deemed to be an original, and such
counterparts will, when executed by the parties hereto, together constitute but
one agreement.

(i) Representations and Warranties. Each of the parties represents and warrants
to the other that (A) it has carefully read and fully understands the terms of
this Agreement, (B) it has had the benefit of advice and assistance of counsel
with respect to the terms and conditions of the Agreement, or has voluntarily
decided to forego the right to seek such advice and assistance, and (C) it,
knowingly and voluntarily, of its own free will and without any duress, and
after due deliberation, accepts the terms and conditions of this Agreement. Each
party hereby further represents and warrants that (I) the execution, delivery
and performance of this Agreement by it has been approved by all necessary
corporate and Board of Directors action, and does not and shall not conflict
with, breach, violate or cause a default under any material contract, agreement,
instrument, order, judgment or decree to which it is a party or by which it is
bound and (II) upon the execution and delivery of this Agreement by both parties
hereto, this Agreement shall be the valid and binding obligation of it,
enforceable in accordance with its terms.

[Remainder of Page Intentionally Left Blank]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto as of
the day and year first written above.

 

COMPANY: TELETOUCH COMMUNICATIONS, INC. By:  

\s\ Thomas A. Hyde, Jr.

  Thomas A. Hyde, Jr.   President & Chief Operating Officer SECURITYHOLDERS:
STRATFORD CAPITAL PARTNERS, L.P. By:   Stratford Capital GP Associates, L.P.  
By:   Stratford Capital Corporation,     its general partner   By:  

\s\ Dave W. Knickel

    David W. Knickel     Vice President

    Address:   200 Crescent Court       Suite 1600       Dallas, TX 75201    
Facsimile:   (214) 720-7888     Attention:   David W. Knickel RETAIL &
RESTAURANT GROWTH CAPITAL, L.P. By:   Retail & Restaurant Growth Partners, L.P.,
  its general partner   By:   Retail & Restaurant Growth     Management, Inc.,
its general partner   By:  

\s\ Joseph L. Harberg

    Joseph L. Harberg     President

  Address:   5440 Harvest Hill Rd.     Suite 103     Dallas, TX 75230  
Facsimile:   (469) 533-1982   Attention:   Joseph L. Harberg

 

5



--------------------------------------------------------------------------------

Appendix A

 

Name of the Holder

   Number of Registrable
Securities Held

STRATFORD CAPITAL PARTNERS, L.P.

   2,610,000

RETAIL & RESTAURANT GROWTH CAPITAL, L.P.

   1,740,000